 Case 1:21-cr-20082-TLL-PTM ECF No. 23, PageID.71 Filed 07/20/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION

UNITED STATES OF AMERICA,

                         Plaintiff,
                                                              Case No. 1:21-cr-20082
v.
                                                              Honorable Thomas L. Ludington
JASON THOMAS MARCOUX,                                         Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

         ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION, ACCEPTING DEFENDANT’S PLEA OF GUILTY, AND
        TAKING THE RULE 11 PLEA AGREEMENT UNDER ADVISEMENT

       On February 4, 2021, Defendant Jason Thomas Marcoux was indicted by a grand jury on

count one of receipt of child pornography and count two of possessing and assessing with intent

to view child pornography. ECF No. 1. On June 28, 2021, United States Magistrate Judge Patricia

T. Morris conducted a plea hearing pursuant to Defendant Marcoux’s consent. Magistrate Judge

Morris issued her Report on June 30, 2021, recommending that this Court accept Defendant’s plea

of guilty. ECF No. 22.

       Although the Magistrate Judge’s Report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the Report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the Magistrate Judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 22, is ADOPTED.
 Case 1:21-cr-20082-TLL-PTM ECF No. 23, PageID.72 Filed 07/20/21 Page 2 of 2




       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Rule 11

Plea Agreement, ECF No. 19, is taken UNDER ADVISEMENT.


Dated: July 20, 2021                                  s/Thomas L. Ludington
                                                      THOMAS L. LUDINGTON
                                                      United States District Judge




                                           -2-
